Citation Nr: 1448934	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  13-16 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether the Veteran's net worth precludes receipt of nonservice-connected pension benefits. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1951 to June 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In July 2014, the Veteran submitted evidence directly to the Board that had not been previously considered by the Agency of Original Jurisdiction (AOJ).  The Veteran waived AOJ consideration of this evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT


1.  During the course of his appeal, the Veteran has maintained financial assets of, at minimum, approximately $47,000.

2.  The Veteran's living expenses, to include nursing home payments, total approximately $6474.90 per month.  


CONCLUSION OF LAW

The Veteran's net worth precludes the payment of nonservice-connected pension benefits.  38 U.S.C.A. §§ 101, 1501, 1521, 1522, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.263, 3.274, 3.275 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts of this case are not in dispute; resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations used in determining entitlement to nonservice-connected pension benefits.  Accordingly, VA's duties to notify and assist are inapplicable.  Smith v. Gober, 14 Vet. App. 227, 231-232 (2000); see also 38 C.F.R. § 3.159(b)(3)(ii) (2014) (providing that notice under the Veterans Claims Assistance Act (VCAA) is not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (providing that VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  Nevertheless, the Board notes that appropriate VCAA notice was sent to the Veteran in January 2013.

Pension is a monthly or other periodic payment made by VA to a veteran because of (as relevant to this discussion) service, age, or nonservice-connected disability.  38 U.S.C.A. § 1521.  The amount of pension actually received is the difference between the recipient's countable income and the maximum annual rate permitted by VA given the recipient's circumstances.  Pension is not payable if the recipient's countable annual income exceeds the maximum limitation given the recipient's circumstances as set forth in the legislation.  See generally 38 U.S.C.A. §§ 101, 1501, et seq.  Pension shall be denied or discontinued when the net worth of the veteran is such that, under all the circumstances, including consideration of annual income, it is reasonable that some part of the corpus of the net worth be consumed for the veteran's maintenance.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274(a).  The term "net worth" means the market value, less mortgages or other encumbrances, of all real and personal property owned by the claimant, except the claimant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the claimant's reasonable mode of life.  38 C.F.R. §§ 3.263(b), 3.275(b).

In determining whether net worth should be used for the veteran's maintenance, factors to be considered include: whether the funds can be readily converted into cash at no substantial sacrifice; life expectancy; the number of dependents; and the potential rate of depletion, including spending due to unusual medical expenses.  38 C.F.R. § 3.275(d).  What constitutes excessive net worth is a question of fact for resolution after consideration of the facts and circumstances in each case.  See Veterans Benefits Administration Adjudication Procedure Manual M21-1MR, Part V, subpart i, Chapter 3, Section A.1.d.  Notably, the pension program is intended to afford beneficiaries a minimum level of security, and is not intended to protect substantial assets or build up the beneficiary's estate.  Id.  When the totality of the circumstances indicates that the corpus of a veteran's estate is large enough that it would be reasonable to consume a part of the corpus for his maintenance, the law provides that pension benefits should not be paid.  38 U.S.C.A. § 1522; 38 C.F.R. § 3.274(a).

Net worth is an eligibility factor which must be considered prior to the award, or prior to the continuance of an award, of a VA nonservice-connected pension. Persons who possess a certain level of financial resources may not be awarded such pensions.  There are no precise guidelines, however, that establish what amount of net worth would preclude the payment of a VA pension.  The standard is reasonableness.

At the time of his January 2013 claim, the Veteran indicated on his claim form that he held $33,887 in cash and/or non-interest bearing bank accounts; $1500 in interest bearing bank accounts and/or certificates of deposit; and $51,243 in stocks, bonds, and mutual funds.  He received $1241 per month in social security benefits, and a non-VA pension of $550.57 per month, for a total monthly income of approximately $1791.57.  He had entered nursing home care in January 2013.  That month, his expenses included a nursing home fee of $1480, $99.90 for Medicare Part B, and a daily rate of $148 for nursing home care.  It is unclear from the record whether the nursing home fee constituted a monthly or one-time payment.  He did not provide a total monthly expense report, but considering the daily rate for the nursing home, it is apparent that his monthly expenses for January 2013 approximated $6,170.90 (taking into account the fact that January consists of 31 days).  He also noted medical and legal expenses for the month of December 2012.  As of January 2013, the Veteran was 83 years old.  

In February 2013, the Veteran submitted additional details concerning his expenses.  At that time, he indicated that he spent $450 per month on a mortgage (for property that was not his residence), and $100 per month on utilities.  He also spent $25 per month on clothing.  He provided an updated monthly cost for nursing home care of $5820, which he noted to total $69,840 per year, and indicated that he continued to pay $99.90 on a monthly basis for Medicare.  In a February 2013 statement, he indicated that he was quickly going through his available funds.  

A March 2013 corpus of estate determination completed by a VA adjudicator in conjunction with the denial of his claim for benefits indicated that he had an estate valued at $86,630, with monthly income of $1896.47, and monthly expenses of $6474.90.  The report acknowledged that the Veteran had indicated ongoing mortgage payments for real property that was not his residence, and indicated that the Veteran "probably has further assets that have not been reported."  

The Veteran submitted an updated income verification report, dated April 29, 2013, which VA received in May 2013.  Regarding income, he provided the same information as from his January 2013 report, but added that he expected to receive a total of $30 in interest and dividends for the period from April 30, 2013 through April 30, 2014.  Concerning his net worth, the Veteran reported $18,000 in cash and/or non-interest-bearing bank accounts, $1500 in interest-bearing bank accounts, and $51,243 in stocks, bonds, and mutual funds.  Notably, he indicated that he held $0 in "real property" value, but failed to account for his (presumably unchanged) monthly mortgage payment.  

In July 2014, the Veteran submitted another income verification report, dated July 7, 2014.  He reported that he received $1262 per month from Social Security, as well as a continued non-VA pension of $550.57 per month.  He indicated an expected receipt of $25 in interest and dividends for the 2014 calendar year.  Additionally, he reported that he had zero dollars in cash or non-interest-bearing bank accounts, but that he had $50,000 in interest-bearing bank accounts.  With the income verification report, he submitted a checking account statement that indicated a current balance of $47,022.41 as of June 5, 2014.  His monthly medical expenses (including nursing home payments) totaled $5144.90.  He did not indicate additional (non-medical) expenses at the time of his July 2014 submission; considering the evidence in a light most favorable to the Veteran, however, the Board assumes that the additional expenses continue, an assumption reflected in the Finding of Fact, supra, that the Veteran's monthly expenses total approximately $6474.90 (the amount reflected in the March 2013 corpus of estate determination).

The evidence of record demonstrates that, for the period of the Veteran's appeal, he maintained financial assets of, at minimum, approximately $47,000.  The Board has no evidence of the worth of any real property owned by the Veteran during the course of this appeal, or whether he continues to own the property for which he made mortgage payments for at least a significant portion of the period of the appeal.  

In view of the size of the Veteran's financial assets during the period of the appeal, and his current monthly expenses, the Board concludes that some part of his assets could be utilized for the purpose of his living costs, including his nursing home care.  The Board acknowledges that a veteran is not expected to exhaust completely his assets for the purpose of establishing entitlement to nonservice-connected pension benefits, but in this Veteran's case, the demonstrated net worth is sufficiently substantial that the Board finds it reasonable to expect that some portion of his assets should be consumed to defray the costs of his maintenance.  Accordingly, the Board concludes that the Veteran's net worth is a bar to receipt of VA pension benefits at this time.  38 U.S.C.A. § 1522; 38 C.F.R. §§ 3.274, 3.275.

The Board recognizes that the Veteran served his country faithfully during the Korean Conflict, sought no benefits from VA for many years after service, and only filed his claim for a nonservice-connected pension upon moving to an assisted living facility.  It is inconsistent with the intent of the pension program, however, to allow a claimant, as here, to collect a pension while simultaneously retaining a sizeable estate.  The purpose of the pension program is to aid veterans and their dependents who are unable to provide themselves the basic necessities.  The law makes it clear that the award of a nonservice-connected pension, unlike many other VA benefits, is contingent upon the claimant meeting certain financial requirements.  38 U.S.C.A. § 1522.  Based on the information provided, in the current appeal, those requirements have not been met at this time; the Veteran's financial assets are sufficient to meet his basic needs.  The Board recognizes that the Veteran's expenses continue, and that his available net worth likely will continue to decrease.  The Veteran is in no way precluded from submitting a new claim for pension benefits at a later date.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The Veteran's claim for nonservice-connected pension benefits is denied.



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


